COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Beales and Senior Judge Annunziata


GOODYEAR TIRE & RUBBER COMPANY AND
 LIBERTY MUTUAL GROUP
                                                                MEMORANDUM OPINION *
v.     Record No. 2945-08-3                                         PER CURIAM
                                                                    MAY 5, 2009
ANGELO D. TARPLEY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (James A. L. Daniel; Janine M. Jacob; Brian R. Charville; Daniel,
                 Medley & Kirby, P.C., on brief), for appellants.

                 No brief for appellee.


       The Goodyear Tire & Rubber Company and Liberty Mutual Group (hereinafter referred

to collectively as “employer”) appeal a decision of the Workers’ Compensation Commission

awarding Angelo D. Tarpley (claimant) lifetime medical benefits, and finding he proved he

sustained an injury by accident arising out of and in the course of his employment on May 4,

2007. 1 We have reviewed the record and the commission’s opinion and find that this appeal is


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
          Employer argues claimant suffered from a pre-existing condition or a non-compensable,
repetitive trauma. Employer contends there were inconsistencies in claimant’s testimony
concerning his failure to inform his healthcare professionals about his pre-existing lumbar
condition and his history of back problems. The deputy commissioner and the full commission
noted that claimant told the healthcare professionals at Piedmont Prime Care about his prior back
surgery and his medical records show a history of back pain dating back to 2005. In determining
that claimant proved a compensable injury by accident, the deputy commissioner and the full
commission found that claimant’s testimony and his medical experts from Piedmont Prime Care
were more credible than employer’s medical expert. See Dep’t of Corrs. v. Powell, 2 Va. App.
712, 714, 347 S.E.2d 532, 533 (1986) (finding it is fundamental that a finding of fact made by
the commission is conclusive and binding upon this Court on review and a question raised by
conflicting medical opinion is a question of fact).
without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Tarpley v. Goodyear Tire & Rubber Co., VWC File No. 233-47-29 (Nov. 19,

2008). We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                                    -2-